Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 1 of 11

 
 
  
 

IN THE UNITED STATES DISTRICT COURT: RUCES,

MW Py yr
FOR THE DISTRICT OF NEW MExico MAY ~ 820021

MITCHELL ®. ELFERS
GLERK QE COURT

WV MEXICO

UNITED STATES OF AMERICA, )
)
Plaintiff, ) CRIMINAL NO, 21-L2ts VS \
)
VS. )
)
DAVID WILLIAM HILL, )
)
Defendant. )
PLEA AGREEMENT

Pursuant to Federal Rule of Criminal Procedure 11, the parties hereby notify the Court of
the following agreement between the United States Attorney for the District of New Mexico, the
defendant, DAVID WILLIAM HILL, and the defendant's counsel, DANIEL RUBIN:

REPRESENTATION BY COUNSEL

 

1. The defendant understands the defendant's right to be represented by an attorney
and is so represented. The defendant has thoroughly reviewed all aspects of this case with the

defendant's attorney and is fully satisfied with that attorney's legal representation.

 

RIGHTS OF THE DEFENDANT
2. The defendant further understands the following rights:
a. to be charged and prosecuted by indictment;

b. to plead not guilty;
c. to have a trial by jury;

d. to confront and cross-examine witnesses and to call witnesses to testify for
the defense; and

e. against compelled self-incrimination.

rdcT COURT
Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 2 of 11

WAIVER OF RIGHTS AND PLEA OF GUILTY

3. The defendant hereby agrees to waive these rights and to plead guilty to the
Information charging a violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B): Possession with Intent
to Distribute 500 Grams and More of a Mixture and Substance Containing a Detectable Amount
of Cocaine, and 18 U.S.C. § 2, Aiding and Abetting.

ELEMENTS OF THE OFFENSE

4. The elements of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B): Possession with Intent to

Distribute 500 Grams and More of a Mixture and Substance Containing a Detectable Amount of

Cocaine, are:

a. the defendant knowingly or intentionally possessed a controlled substance
as charged;
b. the substance was in fact cocaine;
C. the defendant possessed the substance with the intent to distribute it; and
d. the amount of the controlled substance possessed by the defendant was at
least 500 grams of a mixture and substance containing a detectable amount
of cocaine.
SENTENCING
5. The defendant understands that the minimum and maximum penalty the Court can
impose is:
a. imprisonment for a period of not less than not less than five years nor more
than forty years;
|

b. a fine not to exceed $5,000,000.00;

C. a mandatory term of supervised release of not less than four years. (If the
defendant serves a term of imprisonment, is then released on supervised
release, and violates the conditions of supervised release, the defendant's
supervised release could be revoked--even on the last day of the term--and
the defendant could then be returned to another period of incarceration and
a new term of supervised release); and

 
Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 3 of 11

d. a mandatory special penalty assessment of $100.00.

6. The defendant may be eligible for the "safety valve" provisions set forth at 18
US.C. § 3553(f(1)-(5) and USSG § 5C1.2. Ifthe defendant establishes eligibility for each of the
elements in 18 U.S.C. § 3553(f)(1)-(5) and USSG § 5C1.2, the defendant would be entitled to a
reduction of two levels from the base offense level as calculated under the sentencing guidelines,
and the sentence imposed could be less than the statutory minimum sentence described above.
This reduction depends on, among other requirements of 18 U.S.C. § 3553(f), the defendant
truthfully providing to the Government, before sentencing, all information and evidence
concerning the offenses that were part of the same course of conduct underlying this agreement.

7. The parties recognize that the Sentencing Guidelines are advisory, and that the
Court is required to consider them in determining the sentence it imposes.

8. It is expressly understood and agreed by and between the defendant and the United
States that:

a. The United States has made, and will make, NO AGREEMENT pursuant
to Federal Rule of Criminal Procedure 11(c)(1)(C), that a specific sentence is the appropriate
disposition of this case.

b. The United States has made, and will make, NO AGREEMENT to approve,
to oppose, or not to oppose pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), any
request made by the defendant or on behalf of the defendant for a particular sentence in this case,
other than the stipulations agreed to below.

c. The United States hereby expressly reserves the right to make known to the
United States Probation Office and to the Court, for inclusion in the presentence report prepared

pursuant to Federal Rule of Criminal Procedure 32, any information that the United States believes

 
 

Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 4 of 11

may be helpful to the Court, including but not limited to information about any relevant conduct
under USSG § 1B1.3.

d. Except under circumstances where the Court, acting on its own, fails to
accept this plea agreement, the defendant agrees that, upon the defendant's signing of this plea
agreement, the facts that the defendant has admitted under this plea agreement as set forth below,
as well as any facts to which the defendant admits in open court at the defendant's plea hearing,
shall be admissible against the defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the defendant expressly waives the
defendant's rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the defendant admits in conjunction with this plea agreement.

DEFENDANT'S ADMISSION OF FACTS

9. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize and
accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge that
if I chose to go to trial instead of entering this plea, the United States could prove facts sufficient
to establish my guilt of the offense(s) to which I am pleading guilty beyond a reasonable doubt,
including any facts alleged in the Information that increase the statutory minimum or maximum
penalties. I specifically admit the following facts related to the charges against me, and declare
under penalty of perjury that all of these facts are true and correct:

On January 21, 2021, in Dofia Ana County, in the District of New Mexico, I

entered a Border Patrol checkpoint on Interstate 25 in a vehicle containing 4.9

net kilograms of cocaine concealed in a suitcase. Upon inspection, Border

Patrol agents discovered the cocaine. I knew that the vehicle contained drugs,
and I intended to deliver the drugs to other individuals in exchange for money.

 
 

Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 5 of 11

10. _— By signing this agreement, the defendant admits that there is a factual basis for each
element of the crime(s) to which the defendant will plead guilty. The defendant agrees that the
Court may rely on any of these facts, as well as facts in the presentence report, to determine the
defendant's sentence, including, but not limited to, the advisory guideline offense level.

STIPULATIONS

11. | The United States and the defendant stipulate as follows:

a. Pursuant to USSG § 2D1.1(c), the parties stipulate that the defendant is
responsible for approximately 4.9 net kilograms of cocaine.

b. Pursuant to USSG § 3E1.1(a), the defendant has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the defendant's criminal
conduct. Consequently, so long as the defendant continues to accept responsibility for the
defendant's criminal conduct, the defendant is entitled to a reduction of two levels from the base
offense level as calculated under the sentencing guidelines. This reduction is contingent upon the
defendant providing an appropriate oral or written statement to the United States probation officer
who prepares the presentence report in this case in which the defendant clearly establishes the
defendant's entitlement to this reduction.

Cc. Provided the defendant meets the requirements of USSG § 3E1.1(b), the
government agrees to move for a reduction of one additional level from the base offense level as
calculated under the sentencing guidelines.

d. Pursuant to USSG § 3B1.2, the defendant was a minor participant in the
criminal activity underlying this agreement. Consequently, the defendant is entitled to a reduction

of two levels from the base offense level as calculated under the sentencing guidelines.

 
Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 6 of 11

e. If the defendant meets all of the criteria set forth at 18 U.S.C. § 3553(f) and
USSG § 5C1.2, including providing a complete and truthful statement to the Government
concerning all information and evidence the defendant has about the offense or offenses that were
part of the same course of conduct underlying this agreement, the defendant is entitled to a
reduction of two levels, pursuant to USSG § 2D1.1(b)(18).

f. Apart from the provisions in this plea agreement, the United States and the
Defendant reserve their rights to assert any position or argument with respect to the sentence to be
imposed, including but not limited to the applicability of particular sentencing guidelines and
adjustments under the guidelines.

12. The defendant understands that the above stipulations are not binding on the Court
and that whether the Court accepts these stipulations is a matter solely within the discretion of the
Court after it has reviewed the presentence report. Further, the defendant understands that the
Court may choose to vary from the advisory guideline sentence. The defendant understands that
if the Court does not accept any one or more of the above stipulations and reaches an advisory
guideline sentence different than expected by the defendant, or if the Court varies from the
advisory guideline range, the defendant will not seek to withdraw the defendant's plea of guilty.
In other words, regardless of any stipulations the parties may enter into, the defendant’s final
sentence is solely within the discretion of the Court.

FORFEITURE

13. The Defendant agrees to forfeit, and hereby forfeits, whatever interest the
Defendant may have in any asset derived from or used in the commission of the offense(s) in this
case. The Defendant agrees to cooperate fully in helping the United States (a) to locate and identify

any such assets and (b) to the extent possible, to obtain possession and/or ownership of all or part
 

Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 7 of 11

of any such assets. The Defendant further agrees to cooperate fully in helping the United States
locate, identify, and obtain possession and/or ownership of any other assets about which the
Defendant may have knowledge that were derived from or used in the commission of offenses
committed by other persons.

14. The Defendant voluntary and immediately agrees to forfeit to the United States all
of the Defendant’s rights, title, and interest in the following assets and properties:

a. ablack Verizon ZTE cell phone

b. adark grey iPhone with navy blue Otter case

c. an aqua Huawei cell phone with grey and blue case; and

d. a large black cell phone (unknown brand) with black Otter case.

15. | The Defendant agrees to fully assist the United States in the forfeiture of the above-
described property and to take whatever steps are necessary to pass clear title to the United States,
including but not limited to execution of any documents necessary to transfer the Defendant’s
interest in the above-described property to the United States.

16. The Defendant knowingly and voluntarily waives the right to a jury trial on the
forfeiture of the above-described property. The Defendant knowingly and voluntarily waives all
constitutional, legal, and equitable defenses to the forfeiture of said property in any proceeding.
The Defendant agrees to waive any jeopardy defense or claim of double jeopardy, whether
constitutional or statutory, and agrees to waive any claim or defense under the Eighth Amendment
to the United States Constitution, including any claim of excessive fine, to the forfeiture of said

property by the United States or any State or its subdivisions.

 
 

Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 8 of 11

DEFENDANT'S OBLIGATIONS

17. The defendant understands the defendant's obligation to provide the United States
Probation Office with truthful, accurate, and complete information, including, but not limited to
defendant's true identity, citizenship status, and any prior criminal convictions. The defendant
hereby represents that the defendant has complied with and will continue to comply with this
obligation. The defendant understands that any misrepresentation with respect to the above
obligations may be considered a breach of this plea agreement.

18. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless: (1) the
court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2) the
defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for requesting
the withdrawal. Furthermore, defendant understands that if the court rejects the plea agreement,
whether or not defendant withdraws the guilty plea, the United States is relieved of any obligation
it had under the agreement and defendant shall be subject to prosecution for any federal, state, or
local crime(s) which this agreement otherwise anticipated would be dismissed or not prosecuted.

IMMIGRATION REMOVAL AND OTHER IMMIGRATION CONSEQUENCES

19. Defendant recognizes that pleading guilty may have consequences with respect to
defendant's immigration status if defendant is not a citizen of the United States. Under federal
law, a broad range of crimes are removable offenses, including the offense(s) to which defendant
is pleading guilty. Indeed, because defendant is pleading guilty to a controlled substance offense,
removal is presumptively mandatory. Removal and other immigration consequences are the
subject of a separate proceeding, however, and defendant understands that no one, including

defendant's attorney or the district court, can predict to a certainty the effect of defendant's
 

Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 9of11

conviction on defendant's immigration consequences that defendant's plea may entail, even if the
consequences include defendant's automatic removal from the United States.
WAIVER OF APPEAL RIGHTS

20. The defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
defendant knowingly waives the right to appeal the defendant's conviction(s) and any sentence,
including any fine, at or under the maximum statutory penalty authorized by law, as well as any
sentence imposed below or within the Guideline range upon a revocation of supervised release in
this cause number, as well as any order of restitution entered by the Court. The Defendant also
waives the right to appeal the denial of any motion filed under 18 U.S.C. § 3582(c)(1)(A). In
addition, the defendant agrees to waive any collateral attack to the defendant's conviction(s) and
any sentence, including any fine, pursuant to 28 U.S.C. §§ 2241, 2255, or any other extraordinary
writ, except on the issue of defense counsel's ineffective assistance.

GOVERNMENT'S AGREEMENT

21. Provided that the defendant fulfills the defendant's obligations as set out above, the
United States agrees not to bring additional criminal charges against the defendant arising out of
the facts forming the basis of the present Information.

22. This agreement is limited to the United States Attorney's Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting authorities.

VOLUNTARY PLEA
23. The defendant agrees and represents that this plea of guilty is freely and voluntarily

made and is not the result of force, threats or promises (other than the promises set forth in this
Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 10 of 11

plea agreement and any addenda). There have been no representations or promises from anyone
as to what sentence the Court will impose.
VIOLATION OF PLEA AGREEMENT

24. | The defendant understands and agrees that if the defendant or the defendant's
attorney violates any provision of this plea agreement, the United States may declare this plea
agreement null and void, and the defendant will thereafter be subject to prosecution for any
criminal violation including, but not limited to, any crime(s) or offense(s) contained in or related
to the charges in this case, as well as perjury, false statement, and obstruction of justice, and any
other crime committed by the defendant during prosecution of this case.

SPECIAL ASSESSMENT

25.  Atthe time of sentencing, the defendant will tender a money order or certified check
payable to the order of the United States District Court, District of New Mexico, 333 Lomas
Boulevard, NW, Albuquerque, New Mexico 87102, in the amount of $100.00 in payment of the
special penalty assessment described above.

ENTIRETY OF AGREEMENT

26. | This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. The parties agree
and stipulate that this agreement will be considered part of the record of defendant's guilty plea

hearing as if the entire agreement had been read into the record of the proceeding. This agreement

10
 

 

Case 2:21-cr-00626-VJ1 Document 19 Filed 05/06/21 Page 11 of 11

is effective upon signature by the defendant and an Assistant United States Attorney, and upon
entry of a guilty plea by the defendant pursuant to this agreement.
AGREED TO AND SIGNED this 26th _ day of _ April . 2021.

FRED J. FEDERICI
Acting United States Attorney

/)7 SS

DUSTIN C. SEGOVIA
Assistant U.S. Attorney
200 N. Church Street
Las Cruces, NM 88001
(575) 522-2304 — Tel.
(575) 522-2391 — Fax

This agreement has been read to me in the language I understand best, and I have carefully
discussed every part of it with my attorney. I understand the terms of this agreement, and I
voluntarily agree to those terms. My attorney has advised me of my rights, of the elements of the
offense, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the
relevant sentencing guidelines provisions, and of the consequences of entering into this agreement.
No promises or inducements have been given to me other than those contained in this agreement.
No one has threatened or forced me in any way to enter into this agreement. Finally, J am satisfied
with the representation of my attorney in this matter.

( Sa
DAVID WILLIAM HILL
Defendant

I am the attorney for DAVID WILLIAM HILL. I have carefully discussed every part of
this agreement with my client. Further, I have fully advised my client of his rights, of the elements
of the offense, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
the relevant sentencing guidelines provisions, and of the consequences of entering into this
agreement. To my knowledge, my client's decision to enter into this agreement is an informed and
voluntary one.

DANIEL RUBIN
Attorney for Defendant

 

1]

 
